Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 24, 2022 has been reviewed and approved.

IDS
The IDS filed 6/8/2022, after the 4/25/2022 notice of allowance, has been considered. The previously allowed claims and reasons for allowance continue to stand, unchanged.

Allowable Subject Matter
Claims 26-45 are still allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach the claimed invention. In particular, no prior art could be found to teach the claimed approach to providing a query engine for remote endpoint information retrieval that involves a query engine at an endpoint, a master query, query parsing, a query chain, and a script performed the endpoint.
The IDS filed 6/8/2022, after the 4/25/2022 notice of allowance, has been considered. The previously allowed claims and reasons for allowance continue to stand, unchanged.
The claimed invention first receives a master query, by a query engine in an endpoint in a network, from a query service in another node via a network connection.  The query engine in the endpoint then parses the master query into code to be executed.  A determination of a type of action requested in the master query is then made. The query engine in the endpoint then generates a query chain to be executed.  The query chain includes one or more subqueries.  The query engine in the endpoint then executes the query chain and generates a master query result based on the executed query chain.  Responsive to the master query result indicating a condition is met, the invention then causes a script to be executed by the endpoint to perform an action on the endpoint.  The query engine then communicates the master query result to the query service.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455